Citation Nr: 1140505	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-21 694	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, claimed as residuals of a right rotator cuff tear.

2.  Entitlement to an initial disability rating greater than 20 percent for cervical spine degenerative disc disease, post-surgery.

3.  Entitlement to an initial disability rating greater than 10 percent for thoracolumbar spine degenerative disc disease and spondylosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 2006.

This matter is before the Board of  Veterans' Appeals (Board) on appeal from August 2006, September 2006 and December 2007 RO decisions.  The Veteran had a hearing before the Board in February 2009 and the transcript is of record.  In June 2009, the Board remanded the appeal for further evidentiary development.  Such development having been accomplished, as to the two matters adjudicated herein, the appeal has been returned to the Board for further appellate review.

In the Board's 2009 remand, the Board construed the Veteran's testimony pertaining to his knees as a petition to reopen previously-denied claims for entitlement to service connection for bilateral knee disabilities.  Because the issue of whether these claims may be reopened has never been considered by the RO, it was referred to the RO.  It does not appear that the RO has yet had the opportunity to review this petition; and, therefore, it is again REFERRED to the RO for proper adjudication.

The issues of higher initial evaluations is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran has right cervical myeloradiculopathy with weakness, muscle wasting, and pain in his right shoulder; which has been medically linked to his service-connected cervical spine disability.

2.  Throughout the appeal period, the Veteran has had forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; and his combined range of cervical spine motion has not been greater than 170 degrees, with no muscle spasm.  

3.  The Veteran does not experience incapacitating episodes related to his cervical spine disability.


CONCLUSIONS OF LAW

1.  Service connection is warranted for right cervical myeloradiculopathy with weakness, muscle wasting, and pain.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for the award of a disability rating greater than 20 percent for cervical spine impairment are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5241, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for his right shoulder symptoms, either as residuals of a rotator cuff tear in service, or as part and parcel of his service-connected cervical spine disability.  He also asserts that his cervical spine disability causes greater impairment than is reflected in the currently-assigned 20 percent disability rating.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such information was provided in a May 2006 letter, prior to the initial adjudication of the claims.  In Dingess the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") also held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 491.  Therefore, no further notice to the veteran of the evidence necessary to support the initial rating for his cervical spine disability is required.  

The Veteran's service treatment records and VA medical records have been obtained.  He has been provided with VA medical examinations pertinent to the appeal.  He and his representative have presented written argument in support of the claim.  We are satisfied that all relevant and obtainable evidence pertaining to the issues decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  




Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

      Right shoulder disability

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Review of the medical evidence reveals that the Veteran's right shoulder symptoms include muscle wasting, right arm weakness and pain.  Historically, the Veteran initially reported problems with the shoulder and arm in 2001 and 2002.  At that point, a staff orthopedic surgeon concluded that the Veteran had evidence of an upper motor neuron difficulty with significant muscle atrophy that has secondarily caused shoulder impingement and pain, although his primary problem was "most likely" neurologic.  Among other explanations, the physicians considered potential multiple sclerosis or amyotrophic lateral sclerosis.  It is heartening to note that some ten years later, there is no indication of a disease of this nature.  It is also worth noting in reviewing the Veteran's service and post-service treatment records that the Veteran was involved in an automobile accident in 2005, in which he injured his left shoulder, and service connection has been granted for left shoulder disability.  

In this case, the Veteran testified that he had right shoulder symptoms in service, that at one point his physicians felt could have been explained by a torn rotator cuff.  However, careful review of his service treatment records reveals no firm diagnosis of a torn rotator cuff; rather it was one of the possibilities considered by his physicians in their attempt to identify the cause of his symptoms.  During the hearing on appeal, he clarified that his more recent understanding was that his right shoulder symptoms were related to a nerve problem.  The Veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Although the Veteran filed a claim for service connection for residuals of a rotator cuff tear, governing Court precedent instructs that we should not limit his claim to only that diagnosis, but must rather consider a claim for any shoulder disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim; the symptoms he describes; and the information he submits or that the Secretary obtains in support of the claim.  Reasonably, the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his shoulder condition, whatever that is, causes him.  Moreover, the regulation that defines a "[s]ubstantially complete application" says that an application should identify "any medical condition(s) on which it [the claim] is based."  38 C.F.R. § 3.159(a)(3).  The inclusion of the plural "condition(s)" indicates that a single claim can encompass more than one condition.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although Clemons technically involved a mental health disability which had been variously diagnosed, applying the holding by analogy to the Veteran's shoulder disability, which has been variously diagnosed over the years is practical and reasonable.

We observe, however, that although the Veteran has reported that one of the diagnoses considered by his physicians in 2001 was that of rotator cuff tear, he never actually was given that diagnosis.  Furthermore, it does not appear that he has a rotator cuff tear at this point in time, or had at any point during the appeal period.  Thus, we need not consider whether service connection for an acute and transient disability would be appropriate.  The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

To resolve the question of the etiology of the Veteran's right shoulder symptoms, the Board requested a VA examination to determine whether the Veteran has a right shoulder disability distinct and separate from the neurological manifestations of his cervical spine disability.  The report of the April 2010 examination reflects the examiner's informed conclusion that there was no objective evidence of a distinct right shoulder condition.  However, the examiner identified "residual right myeloradiculopathy" as reflecting the symptoms which the Veteran had claimed as a rotator cuff tear, and also as related to his prior cervical spine surgery.  

Governing regulation contains the explanation that neuritis is characterized by loss or reflexes, muscle atrophy, sensory disturbances, and constant pain; all of which the Veteran has in his right shoulder region.  38 C.F.R. § 4.123.  The VA examiner has described the Veteran's cervical neuritis as residual right myeloradiculopathy, secondary to the surgery the Veteran underwent during service.  Thus, the Veteran's right myeloradiculopathy should be service-connected as secondary to his cervical spine problems.  Alternatively, the myeloradiculopathy could be viewed simply as a rating problem:  as a neurological residual to be evaluated separately from the orthopedic impairment under the General Rating Formula for Diseases and Injuries of the Spine.  In either case, the Veteran deserves to be compensated for his weakness, muscle wasting, and pain in his right shoulder, as related to his service-connected cervical spine disability.  The evidence supports the Veteran's claim and service connection is warranted for right myeloradiculopathy with weakness, muscle wasting, and pain.

	Cervical spine

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

One purpose of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain 'on use or due to flare- ups.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). 
 
In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

Because the veteran has perfected an appeal as to the assignment of the initial rating for his cervical spine disability following the initial award of service connection, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Spinal fusion of the cervical spine is to be rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5241.  A 10 percent disability rating is assigned when forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting or abnormal gait or abnormal spinal contour.  A 20 percent disability rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Range of cervical spine motion is pictorially illustrated in Plate V of the same regulation.  For VA compensation purposes, normal forward flexion of the cervical spine is defined as zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  A 30 percent disability rating is provided for symptoms such as forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned in cases of unfavorable ankylosis of the entire cervical spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5241.  

During range of motion exercises in a June 2006 VA examination, the Veteran manifested forward flexion of his cervical spine of 0 to 25 degrees, limited by difficulty.  He had extension from 0 to 30 degrees.  Left and right lateral flexion was from 0 to 20 degrees, limited by discomfort and difficulty.  Right and left lateral rotation was from 0 to 50 degrees, limited by difficulty.  Thus, the combined range of cervical spine motion as measured in June 2006 was 195 degrees.  His range of cervical spine motion was again measured during the April 2010 VA examination.  At that time, he had forward flexion from 0 to 30 degrees, extension from 0 to 40 degrees, without limitation.  Right and left lateral flexion was from 0 to 20 degrees with complaints of discomfort.  Right and left lateral rotation was from 0 to 40 degrees.  Thus, the combined range of cervical spine motion in April 2010 was 190 degrees.  The examiner commented that more fluid flexion and lateral rotation was observed at other points during the examination.  Medical treatment records reflect that the Veteran takes prescription medication for neck and back pain, and has taken prescription medication essentially throughout the appeal period.  No muscle spasm is reflected in the medical records.

Applying these facts to the criteria set forth above, the Veteran does not meet the criteria for a disability rating greater than the currently-assigned 20 percent at any point during the appeal period.  His range of cervical spine motion, as measured during the two VA examinations, fits squarely within the criteria for a 20 percent disability rating.  Although he underwent surgical spine fusion, he does not have ankylosis of any spinal segment.  His demonstrable neurological impairment related to the service-connected cervical spine disability will be rated separately after the grant reached above is implemented by the RO.

The Veteran also carries a diagnosis of degenerative disc disease in the cervical region.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  Diagnostic Code 5243.  

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his neck problems.  Furthermore, the VA examiner in April 2010 specified that the Veteran did not require bed rest, and did not have incapacitating episodes as defined in the governing regulation.  We acknowledge that the Veteran reports missing a day of work every three months or so on account of back pain, and taking extended breaks at work due to pain; however, this is not the level or type of incapacitation envisioned by the drafters of the regulation.  Thus, it is the other method, that of combining orthopedic and neurological manifestations, which yields the greater benefit for the Veteran in this case.  

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet.App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet.App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of an extra-schedular rating.

The Board recognizes the Veteran's limitations due to his service-connected neck problem.  The Veteran's own testimony and other statements attest to the fact that the Veteran is limited in his activity.  While the Board is sympathetic to this situation and the Veteran's frustration with it, there is no basis under law for the assignment of a disability rating greater than 20 percent during the appeal period.  The preponderance of the evidence is against the claim and the appeal for a higher disability rating must be denied.


ORDER

Service connection for cervical myeloradiculopathy with weakness, muscle wasting, and pain affecting the right shoulder is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial disability rating greater than 20 percent for disability of the cervical spine is denied.


REMAND

As set forth above, the General Rating Formula for diseases and injuries of the spine provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  In the case of the Veteran's service-connected thoracolumbar spine disability, the evidence of record is contradictory as to whether the Veteran experiences any neurological impairment and/or radiculopathy related to his thoracolumbar spine disability.  Specifically, during the April 2010 VA examination, the Veteran reported that he had "wet the bed" approximately three times during the previous year.  Review of his VA medical records reflects that during a February 2008 primary care visit he reported experiencing urinary incontinence three or four times during the previous year, although he denied bowel incontinence.  In March 2009, however, he denied having any bowel or bladder symptoms.  No neurological testing has been conducted, however.

Given the inconsistent reports involving potential neurological involvement, the Board holds that further medical evidence is required to reconcile the differing reports.  As the Veteran continues to receive VA medical care, his VA records should be updated for the file.  If he has received private medical care for incontinence or any other neurological problem involving the thoracolumbar area, he is hereby informed to notify the VA so that records reflecting such medical care may be obtained for review by adjudicators.  After all pertinent records are obtained for review, the Veteran should be provided with a VA medical examination which includes all appropriate testing to identify any neurological involvement, and the extent of any such involvement.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Pensacola Joint Ambulatory Care Center and all related VA facilities since May 2010 for inclusion in his claims file.

2.  These records, and any others identified by the Veteran, should be reviewed for evidence of thoracolumbar neurologic abnormalities, to include incontinence.  Unless these records contain clear evidence regarding the presence or absence of neurological abnormalities sufficient to support a rating decision on the matter, the veteran should be afforded a VA neurological examination to identify any such neurological abnormalities related to the Veteran's service-connected thoracolumbar spine degenerative disc disease and spondylosis.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner should provide a complete rationale for all opinions expressed.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


